Opinion by
Turner, Associate Justice.
This is an action at law. It was brought to this Court from the Court below by appeal, taken under the provisions of the Code of 1881. The appellees now move to dismiss the appeal,, on the ground that an action at law can be brought to this Court for reexamination only by writ of error. The motion seems to-us well grounded. It is contended by the appellant, however, that the appellees having filed a brief in the cause in this Court,, without having given notice of a special or limited appearance,, as provided for by Rule XVII. of the Court, are now precluded from taking the objection.
The appellees in their brief call attention to the nature of the-action, and to the character of the process by which the action is. brought to this Court; and before addressing themselves to the-merits, give the following notice :
“ And appellees here give notice that they will move the Supreme Court to dismiss the appeal for the reasons stated, which motion will be filed on or before the second day of the July term,. 1885. We think the notice thus given a sufficient compliance with the rule of Court in question. The appellant and the-Court are notified contemporaneously with the filing of the brief, that the appellees intend to insist upon the objection to the jurisdictional process. This is what the rule was intended to accomplish. The notice thus conveyed is not in the form usually employed to limit to a special appearance what would otherwise amount to a general appearance; but form, while useful and proper to be observed, is not considered essential. The appeal is dismissed.
We concur: S. C. Wingard, Associate Justice.
John P. Hott, Associate Justice.